Title: To Benjamin Franklin from John Adams, 11 February 1784
From: Adams, John
To: Franklin, Benjamin


          
            Sir
            The Hague Feb. 11. 1784
          
          Last night I received your obliging Favour of the fifth of this Month.
          Your Excellencys Sentiment, “that the Foundation of Credit abroad must be laid at Home” is perfectly just, and accords with the General Sentiment of the Money Lenders, Undertakers and Brokers in this Country, whose Universal Cry is “We should choose to see Some certain Method agreed on and established, for the Payment of Interest before We adventure farther in the American Loan.”
          I am glad to hear of Mr Jays Safe return, to Paris and hope his Health is confirmed.— As the Instructions may be executed by any one or more, of the Ministers for the Peace, residing at the Court of Versailles, it Seems to me to be more for the Benefit of the publick Service, that I Should remain here for Sometime, rather than go to Paris. I have not given over all Endeavours to obtain the Money for the Bills, although the best Friends We

have inform me, there is no hope at all from the Publick. We are endeavouring to discover if it is possible by any new Plan of a Loan, to obtain the Money of the Undertakers. Yet by all I can learn I despair of Obtaining it, with out agreeing to Terms so disadvantageous as to be little better than the final Protest of the Bills.— Indeed it is Still improbable that I can obtain it, upon any Terms at all.— Money is Scarce as well as our Credit feeble. The Loan of the East India Company, warranted by the States of Holland, does not fill, a Case unknown in this Country.
          Your Excellency with Mr Jay, may proceed to execute those Instructions without me, and I hereby intreat that you would without waiting at all for me. It is not likely there will be any difference of Opinion between your Excellencies, concerning any of those Instructions, in which Case alone it would be necessary for me to attend, if Mr Laurens does not.
          It is probable We may soon learn Something from Congress in Answer to our Letter with the definitive Treaty which will determine whether it is necessary I should join you, at Paris or not.— It would be very inconvenient to me, in the present tender State of my Health to make a Journey to Paris without a necessity, at least untill this formidable Winter breaks up, although I should be ambitious enough of the Honour of joining in the Execution of those orders.
          I wish your Excellencies an happy Year and much Pleasure in the Enjoyment of Peace, as well as Success in your Negotiations, whether joined or not by your most obedient and most humble sert
          
         
            Dr Franklin
          